


Exhibit 10.10

 

AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND

NON-COMPETITION AGREEMENT

 

This AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (this “Agreement”) is entered into and is effective as of November 13,
2018, by and between Equitrans Midstream Corporation, a Pennsylvania corporation
(Equitrans Midstream Corporation and its subsidiary companies are hereinafter
collectively referred to as the “Company”), and Kirk R. Oliver (the
“Employee”).  This Agreement amends and restates in its entirety that certain
Confidentiality, Non-Solicitation and Non-Competition Agreement by and between
EQT Corporation (“EQT”) and the Employee dated as of September 10, 2018, which
was assigned by EQT to the Company at 11:59 p.m. ET on November 12, 2018 (the
“Original Agreement”).

 

WITNESSETH:

 

WHEREAS, the Company desires to retain the services of Employee, and Employee is
willing to continue employment with the Company, subject to the terms and
conditions set forth below; and

 

WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and

 

WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non-solicitation covenants from the Employee; and

 

WHEREAS, the Employee is willing to agree to these confidentiality,
non-competition and non-solicitation covenants by entering into this Agreement,
in exchange for the Company’s continued employment of Employee and the Company’s
grant to Employee of performance restricted or time restricted stock (which will
be granted on or about January 1, 2019 and will be subject to the terms and
conditions of the Equitrans Midstream Corporation 2018 Long-Term Incentive Plan
(as amended from time to time, and including any successor plan thereto) (the
“2019 LTIP Award”)) and the Company’s promise herein to pay certain severance
benefits to Employee (subject to the provisions of Section 3 below) in the event
that Employee’s employment with the Company is terminated without Cause or for
Good Reason as defined below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.                                      Restrictions on Competition and
Solicitation.  While the Employee is employed by the Company and for a period of
twenty-four (24) months after the date of Employee’s termination of employment
with the Company for any reason Employee will not, directly or indirectly,
expressly or tacitly, for himself/herself or on behalf of any entity conducting
business anywhere in the Restricted Territory (as defined below): (i) act in any
capacity for any business in which his duties at or for such business include
oversight of or actual involvement in

 

1

--------------------------------------------------------------------------------



 

providing services which are competitive with the services or products being
provided or which are being produced or developed by the Company, or were under
investigation by the Company within the last two (2) years prior to the end of
Employee’s employment with the Company, (ii) recruit investors on behalf of an
entity which engages in activities which are competitive with the services or
products being provided or which are being produced or developed by the Company,
or were under investigation by the Company within the last two (2) years prior
to the end of Employee’s employment with the Company, or (iii) become employed
by such an entity in any capacity which would require Employee to carry out, in
whole or in part, the duties Employee has performed for the Company which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under active investigation by the
Company within the last two (2) years prior to the end of Employee’s employment
with the Company.  Notwithstanding the foregoing, the Employee may purchase or
otherwise acquire up to (but not more than) 1% of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934.  This covenant shall apply to any services, products or businesses
under investigation by the Company within the last two (2) years prior to the
end of Employee’s employment with the Company only to the extent that Employee
acquired or was privy to confidential information regarding such services,
products or businesses.  Employee acknowledges that this restriction will
prevent Employee from acting in any of the foregoing capacities for any
competing entity operating or conducting business within the Restricted
Territory and that this scope is reasonable in light of the business of the
Company.

 

Restricted Territory shall mean: (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or
(iii) the entire geographic location of any natural gas and oil play in which
the Company has decided to make or has made an offer to purchase or lease assets
for the purpose of conducting any of the business activities described in
subparagraphs (i) and (ii) above within the six (6) month period immediately
preceding the end of the Employee’s employment with the Company provided that
Employee had actual knowledge of the offer or decision to make an offer prior to
Employee’s separation from the Company.  For geographic locations of natural gas
and oil plays, refer to the maps produced by the United States Energy
Information Administration located at www.eia.gov/maps.

 

Employee agrees that for a period of twenty-four (24) months following the
termination of Employee’s employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee’s separation from the Company; and (ii) any prospective customer of the

 

2

--------------------------------------------------------------------------------



 

Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee’s separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of Employee’s
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee’s employment with the Company to be offered in the
future.

 

While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee’s termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on his own behalf or
on behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee, consultant, vendor or independent contractor to leave the employ of or
engagement by the Company or its successors, assigns or affiliates, or to
violate the terms of their contracts with the Company.

 

2.                                      Confidentiality of Information and
Nondisclosure.  Employee acknowledges and agrees that his employment by the
Company necessarily involves his/her knowledge of and access to confidential and
proprietary information pertaining to the business of the Company.  Accordingly,
Employee agrees that at all times during the term of this Agreement and for as
long as the information remains confidential after the termination of Employee’s
employment, he will not, directly or indirectly, without the express written
authority of the Company, unless directed by applicable legal authority having
jurisdiction over Employee, disclose to or use, or knowingly permit to be so
disclosed or used, for the benefit of himself/herself, any person, corporation
or other entity other than the Company, (i) any information concerning any
financial matters, employees of the Company, customer relationships, competitive
status, supplier matters, internal organizational matters, current or future
plans, or other business affairs of or relating to the Company, (ii) any
management, operational, trade, technical or other secrets or any other
proprietary information or other data of the Company, or (iii) any other
information related to the Company which has not been published and is not
generally known outside of the Company.  Employee acknowledges that all of the
foregoing, constitutes confidential and proprietary information, which is the
exclusive property of the Company.  Nothing in this Agreement prohibits Employee
from:  (i) reporting possible violations of federal, state, or local law or
regulation to any governmental agency or entity, or from making other
disclosures (including of confidential information) that are protected under the
whistleblower provisions of federal, state, or local law or regulation; or
(ii) disclosing trade secrets when the disclosure is solely for the purpose of: 
(a) reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity; (b) working with legal counsel in order to
determine whether possible violations of federal, state, or local law or
regulation exist; or (c) filing a complaint or other document in a lawsuit or
other proceeding, if such filing is made under seal.  Any disclosures of trade
secrets must be consistent with 18 U.S.C. §1833.

 

3.                                      Severance Benefit.  If the Employee’s
employment is terminated by the Company for any reason other than Cause (as
defined below) or if the Employee terminates his employment for Good Reason (as
defined below), the Company shall provide Employee with the following:

 

3

--------------------------------------------------------------------------------



 

(a)  A lump sum payment payable within 60 days following Employee’s termination
date equal to twenty-four (24) months of Employee’s base salary in effect at the
time of such termination, or immediately prior to the event that serves as the
basis for termination for Good Reason;

 

(b) A lump sum payment payable within 60 days following Employee’s termination
date equal to two times Employee’s target annual incentive (bonus) under the
Company’s applicable Short-Term Incentive Plan (or any successor plan);

 

(c)  A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) eighteen (18) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage; and

 

(d)  If Employee’s employment with Equitrans Midstream is terminated
involuntarily by the Company without “Cause” (as defined below) or voluntarily
for “Good Reason” (as defined below) prior to the grant to Employee of the 2019
LTIP Award, which is expected to occur on or about January 1, 2019, subject to
Employee’s compliance with this Agreement (including execution and
non-revocation of a release of claims), Employee shall receive a cash payment
equal to the target value of the 2019 LTIP Award that would have been granted to
Employee, which amount shall be paid (less applicable tax and other withholding)
in a lump sum within 60 days of the termination of Employee’s employment.

 

The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in lieu of any payments and/or benefits
to which the Employee would otherwise be entitled under the Equitrans Midstream
Corporation Severance Pay Plan (as amended from time to time).  The Company’s
obligation to provide the payments and benefits under this Section 3 shall be
contingent upon the following:

 

(a)  Employee’s execution and non-revocation of a release of claims in a form
acceptable to the Company; and

 

(b)  Employee’s compliance with his obligations hereunder, including, but not
limited to, Employee’s obligations set forth in Sections 1 and 2 (the
“Restrictive Covenants”).

 

Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company.  If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his termination not later than 30 days after such
termination.

 

Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within 90 days after: (i) a reduction in Employee’s base salary of
10% or more

 

4

--------------------------------------------------------------------------------



 

(unless the reduction is applicable to all similarly situated employees); (ii) a
reduction in Employee’s annual short-term bonus target of 10% or more (unless
the reduction is applicable to all similarly situated employees); (iii) a
significant diminution in Employee’s job responsibilities, duties or authority;
(iv) a change in the geographic location of Employee’s primary reporting
location of more than 50 miles; and/or (v) any other action or inaction that
constitutes a material breach by the Company of this Agreement.  A termination
by Employee shall not constitute termination for Good Reason unless Employee
first delivers to the General Counsel of the Company written notice: (i) stating
that Employee intends to resign for Good Reason pursuant to this Agreement; and
(ii) setting forth with specificity the occurrence deemed to give rise to a
right to terminate for Good Reason (which notice must be given no later than 90
days after the initial occurrence of such event).  The Company shall have a
reasonable period of time (not less than 30 days after receipt of Employee’s
written notice that Employee is resigning for Good Reason) to take action to
correct, rescind or substantially reverse the occurrence supporting termination
for Good Reason as identified by Employee.  Failure by the Company to act or
respond to the written notice shall not be deemed to be an admission that Good
Reason exists.

 

4.                                      Severability and Modification of
Covenants.  Employee acknowledges and agrees that each of the Restrictive
Covenants is reasonable and valid in time and scope and in all other respects. 
The parties agree that it is their intention that the Restrictive Covenants be
enforced in accordance with their terms to the maximum extent permitted by law. 
Each of the Restrictive Covenants shall be considered and construed as a
separate and independent covenant.  Should any part or provision of any of the
Restrictive Covenants be held invalid, void, or unenforceable, such invalidity,
voidness, or unenforceability shall not render invalid, void, or unenforceable
any other part or provision of this Agreement or such Restrictive Covenant.  If
any of the provisions of the Restrictive Covenants should ever be held by a
court of competent jurisdiction to exceed the scope permitted by the applicable
law, such provision or provisions shall be automatically modified to such lesser
scope as such court may deem just and proper for the reasonable protection of
the Company’s legitimate business interests and may be enforced by the Company
to that extent in the manner described above and all other provisions of this
Agreement shall be valid and enforceable.

 

5.                                      Reasonable and Necessary Agreement.  The
Employee acknowledges and agrees that:  (i) this Agreement is necessary for the
protection of the legitimate business interests of the Company; (ii) the
restrictions contained in this Agreement are reasonable; (iii) the Employee has
no intention of competing with the Company within the limitations set forth
above; (iv) the Employee acknowledges and warrants that Employee believes that
Employee will be fully able to earn an adequate livelihood for Employee and
Employee’s dependents if the covenant not to compete contained in this Agreement
is enforced against the Employee; and (v) the Employee has received adequate and
valuable consideration for entering into this Agreement.

 

6.                                      Injunctive Relief and Attorneys’ Fees. 
The Employee stipulates and agrees that any breach of the Restrictive Covenants
by the Employee will result in immediate and irreparable harm to the Company,
the amount of which will be extremely difficult to ascertain, and that the
Company could not be reasonably or adequately compensated by damages in an
action at law.  For these reasons, the Company shall have the right, without the
need to post bond or prove actual damages, to obtain such preliminary, temporary
or permanent injunctions, orders or decrees as may be necessary to protect the
Company against, or on account of, any breach by

 

5

--------------------------------------------------------------------------------



 

the Employee of the Restrictive Covenants.  In the event the Company obtains any
such injunction, order, decree or other relief, in law or in equity, the
duration of any violation of Section 1 shall be added to the applicable
restricted period specified in Section 1.  Employee understands and agrees that,
if the parties become involved in a lawsuit regarding the enforcement of the
Restrictive Covenants and if the Company prevails in such legal action, the
Company will be entitled, in addition to any other remedy, to recover from
Employee its reasonable costs and attorneys’ fees incurred in enforcing such
covenants.  The Company’s ability to enforce its rights under the Restrictive
Covenants or applicable law against Employee shall not be impaired in any way by
the existence of a claim or cause of action on the part of Employee based on, or
arising out of, this Agreement or any other event or transaction arising out of
the employment relationship.

 

7.                                      Binding Agreement.  This Agreement
(including the Restrictive Covenants) shall be binding upon and inure to the
benefit of the successors and assigns of the Company.

 

8.                                      Employment at Will.  Employee shall be
employed at-will and for no definite term.  This means that either party may
terminate the employment relationship at any time for any or no reason.

 

9.                                      Applicable Law; Exclusive Forum
Selection; Consent to Jurisdiction.  The Company and Employee agree that this
Agreement shall be governed by and construed and interpreted in accordance with
the laws of the Commonwealth of Pennsylvania without giving effect to its
conflicts of law principles.  Except to the extent that a dispute is required to
be submitted to arbitration as set forth in Section 10 below, Employee agrees
that the exclusive forum for any action to enforce this Agreement, as well as
any action relating to or arising out of this Agreement, shall be the state
courts of Allegheny County, Pennsylvania or the United States District Court for
the Western District of Pennsylvania, Pittsburgh Division.  With respect to any
such court action, Employee hereby (a) irrevocably submits to the personal
jurisdiction of such courts; (b) consents to service of process; (c) consents to
venue; and (d) waives any other requirement (whether imposed by statute, rule of
court, or otherwise) with respect to personal jurisdiction, service of process,
or venue.  Both parties hereto further agree that such courts are convenient
forums for any dispute that may arise herefrom and that neither party shall
raise as a defense that such courts are not convenient forums.

 

10.                               Agreement to Arbitrate.  Employee and the
Company agree that any controversy, claim, or dispute between Employee and the
Company arising out of or relating to this Agreement or the breach thereof, or
arising out of any matter relating to the Employee’s employment with the Company
or the termination thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”), and judgment upon the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof.  The arbitration shall be
governed by the Federal Arbitration Act, shall be held in Pittsburgh,
Pennsylvania, and shall be conducted before a panel of three (3) arbitrators
(the “Arbitration Panel”).  The Company and Employee shall each select one
arbitrator from the AAA National Panel of Commercial Arbitrators (the
“Commercial Panel”), and the AAA shall select a third arbitrator from the
Commercial Panel.  The Arbitration Panel shall render a reasoned opinion in
writing in support of its decision.  Any award rendered by the Arbitration Panel
shall be final, binding, and confidential as between the parties.

 

6

--------------------------------------------------------------------------------



 

Notwithstanding this agreement to arbitrate, in the event that Employee breaches
or threatens to breach any of Employee’s obligations under the Restrictive
Covenants, the Company shall have the right to file an action in one of the
courts specified in Section 9 above seeking temporary, preliminary or permanent
injunctive relief to enforce Employee’s obligations under the Restrictive
Covenants.

 

11.                               Notification of Subsequent Employment. 
Employee shall upon termination of his employment with the Company, as soon as
practicable and for the length of the non-competition period described in
Section 1 above, notify the Company:  (i) of the name, address and nature of the
business of his new employer; (ii) if self-employed, of the name, address and
nature of his new business; (iii) that he/she has not yet secured new
employment; and (iv) each time his employment status changes.  In addition,
Employee shall notify any prospective employer that this Agreement exists and
shall provide a copy of this Agreement to the prospective employer prior to
beginning employment with that prospective employer.  Any notice provided under
this Section (or otherwise under this Agreement) shall be in writing directed to
the General Counsel, Equitrans Midstream Corporation, 625 Liberty Avenue,
Suite 2000, Pittsburgh, PA 15222.

 

12.                               Mandatory Reduction of Payments in Certain
Events.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Employee (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (such benefits, payments or distributions are
hereinafter referred to as “Payments”) would, if paid, be subject to the excise
tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then, prior to the making of any Payments to the
Employee, a calculation shall be made comparing (i) the net after-tax benefit to
the Employee of the Payments after payment by the Employee of the Excise Tax, to
(ii) the net after-tax benefit to the Employee if the Payments had been limited
to the extent necessary to avoid being subject to the Excise Tax.  If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”).  The reduction of the Payments
due hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the change in control transaction, as determined by the Determination Firm
(as defined in Section 12(b) below).  For purposes of this Section 12, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. 
For purposes of this Section 12, the “Parachute Value” of a Payment means the
present value as of the date of the change in control transaction of the portion
of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the Determination Firm for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.

 

(b)                                 All determinations required to be made under
this Section 12, including whether an Excise Tax would otherwise be imposed,
whether the Payments shall be reduced, the amount of the Reduced Amount, and the
assumptions to be utilized in arriving at such determinations, shall be made by
an independent, nationally recognized accounting firm or compensation consulting
firm mutually acceptable to the Company and the Employee (the

 

7

--------------------------------------------------------------------------------



 

“Determination Firm”) which shall provide detailed supporting calculations both
to the Company and the Employee within 15 business days after the receipt of
notice from the Employee that a Payment is due to be made, or such earlier time
as is requested by the Company.  All fees and expenses of the Determination Firm
shall be borne solely by the Company.  Any determination by the Determination
Firm shall be binding upon the Company and the Employee.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Determination Firm hereunder, it is possible that
Payments which the Employee was entitled to, but did not receive pursuant to
Section 12(a), could have been made without the imposition of the Excise Tax
(“Underpayment”), consistent with the calculations required to be made
hereunder.  In such event, the Determination Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Employee but no later than
March 15 of the year after the year in which the Underpayment is determined to
exist, which is when the legally binding right to such Underpayment arises.

 

(c)                                  In the event that the provisions of Code
Section 280G and 4999 or any successor provisions are repealed without
succession, this Section 12 shall be of no further force or effect.

 

13.                               Internal Revenue Code Section 409A.

 

(a)                                 General.  This Agreement shall be
interpreted and administered in a manner so that any amount or benefit payable
hereunder shall be paid or provided in a manner that is either exempt from or
compliant with the requirements of Section 409A of the Code and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder.
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed.  Neither the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Employee as a result of the application of
Section 409A of the Code.

 

(b)                                 Separation from Service.  For purposes of
the Agreement, the term “termination,” when used in the context of a condition
to, or the timing of, a payment hereunder, shall be interpreted to mean a
“separation from service” as such term is used in Section 409A of the Code.

 

(c)                                  Six-Month Delay in Certain Circumstances. 
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code (“Non-Exempt Deferred Compensation”) would otherwise be
payable or distributable under this Agreement by reason of Employee’s separation
from service during a period in which Employee is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh

 

8

--------------------------------------------------------------------------------



 

month following Employee’s separation from service (or, if Employee dies during
such period, within thirty (30) days after Employee’s death) (in either case,
the “Required Delay Period”); and

 

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.

 

(d)                                 Timing of Release of Claims.  Whenever in
this Agreement a payment or benefit is conditioned on Employee’s execution of a
release of claims, such release must be executed and all revocation periods
shall have expired within sixty (60) days after the date of termination; failing
which such payment or benefit shall be forfeited.  If such payment or benefit
constitutes Non-Exempt Deferred Compensation, and if such 60-day period begins
in one calendar year and ends in the next calendar year, the payment or benefit
shall not be made or commence before the second such calendar year, even if the
release becomes irrevocable in the first such calendar year.  In other words,
Employee is not permitted to influence the calendar year of payment based on the
timing of his signing of the release.

 

14.                               Entire Agreement.  This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements (including the Original Agreement,
but with the exception of the Offer of Employment Letter dated September 4, 2018
and the Relocation Expense Reimbursement Agreement) and understandings, oral or
written.  This Agreement may not be changed, amended, or modified, except by a
written instrument signed by the parties; provided, however, that the Company
may amend this Agreement from time to time without Employee’s consent to the
extent deemed necessary or appropriate, in its sole discretion, to effect
compliance with Section 409A of the Code, including regulations and
interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to Employee.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.

 

EQUITRANS MIDSTREAM CORPORATION

 

EMPLOYEE

 

 

 

 

By:

/s/ Charlene Petrelli

 

/s/ Kirk R. Oliver

 

 

 

 

Name:

Charlene Petrelli

 

Kirk R. Oliver

 

 

 

 

Title:

Senior Vice President and Chief

 

 

 

Administrative Officer

 

 

 

Acknowledged this 13th day

 

of November, 2018:

 

 

 

/s/ Margaret K. Dorman

 

Margaret K. Dorman, Chairperson of

 

the Management Development and Compensation

 

Committee of Equitrans Midstream Corporation

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND

NONCOMPETITION AGREEMENT (OLIVER)]

 

--------------------------------------------------------------------------------
